                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


BLOOM PROTOCOL LLC,

                    Plaintiff,

v.                                                  Case No. 6:21-cv-756-CEM-LRH

GEOFFREY ARONE,

                    Defendant.
                                       /

                    TEMPORARY RESTRAINING ORDER
      THIS CAUSE is before the Court on Plaintiff’s Motion for Temporary

Restraining Order and for Preliminary Injunction (“Motion,” Doc. 2). Insofar as the

Motion seeks a temporary restraining order, it will be granted in part and denied in

part; ruling on the request for a preliminary injunction will be deferred.

                                 I.    BACKGROUND

      This case arises from an employment dispute between Plaintiff Bloom

Protocol LLC, “a technology company,” and Defendant Geoffrey Arone, who is

Plaintiff’s former Interim Chief Executive Officer. (Bushard Decl., Doc. 2-1, at 1–

2, 7). As part of his employment, Defendant was required to sign an Employment

Agreement (Doc. 2-1 at 25–33), which contains, inter alia, non-competition, non-

solicitation, and non-disparagement clauses as well as confidentiality and non-




                                      Page 1 of 6
disclosure provisions. (Id. at 29–32). As applicable to the instant Motion, during his

employment Defendant was provided with two company laptops and a tablet device.

(Id. at 6–7; Device Receipts, Doc. 2-1, at 150–52). After approximately eight months

of employment, as a result of disputes between Defendant and Plaintiff’s Board of

Directors, Plaintiff terminated Defendant. (Doc. 2-1 at 8–14; Termination Letter,

Doc. 2-1, at 154).

      At some time just prior to his termination, Defendant deleted all of his sent

emails from his company email account and “exported approximately all of the data”

from Plaintiff’s internal messaging platform. (Doc. 2-1 at 14; Meier Decl., Doc. 2-

2, at 5–7; Export Record, Doc. 2-2, at 10). The exported data includes

“communications and . . . files concerning [Plaintiff]’s technology, vendors, third

party contracting, customers, strategic planning, marketing, and other confidential

information.” (Doc. 2-2 at 5). Following the data export by Defendant, “someone . .

. deleted the record of [Defendant]’s export in an attempt to avoid detection.” (Id. at

6). Following his termination, Defendant continued to access Plaintiff’s company

data without authorization. (Id.; Doc. 2-1 at 15). Additionally, Defendant has refused

to return his company laptops and tablet. (Doc. 2-1 at 14–15, 154).

      Plaintiff filed this lawsuit alleging three breach of contract claims against

Defendant for various alleged breaches of his Employment Agreement. (See




                                      Page 2 of 6
generally Compl., Doc. 1). Plaintiff concurrently filed the instant Motion, which

requests both a temporary restraining order and a preliminary injunction.

                              II.     LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 65(b), a district court may issue

a temporary restraining order “without written or oral notice to the adverse party” if

the movant provides “specific facts . . . [that] clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party

can be heard in opposition.” The movant must certify in writing “the reasons why

[notice] should not be required,” Fed. R. Civ. P. 65(b)(1)(B). Additionally, to obtain

such emergency, ex parte relief, the movant must establish: “(1) the likelihood that

the movant ultimately will prevail on the merits of the claim, (2) the irreparable

nature of the threatened injury and the reason that notice is impractical, (3) the harm

that might result absent a restraining order, and (4) the nature and extent of any

public interest affected.” M.D. Fla. R. 6.01(b)(1)–(4).

                                    III.   ANALYSIS

      The Court, having considered the Complaint, the Motion, and all declarations

and exhibits thereto, and having reviewed the relevant legal authorities, finds that




                                       Page 3 of 6
Plaintiff has demonstrated that it is entitled to a temporary restraining order against

Defendant.1 Accordingly, it is ORDERED and ADJUDGED as follows:

           1. Plaintiff’s Motion for Temporary Restraining Order and for

               Preliminary Injunction (Doc. 2) is GRANTED in part, DENIED in

               part, and DEFERRED in part.

                   a. Insofar as the Motion seeks a temporary restraining order, it will

                      be granted in part and denied in part.

                   b. Defendant        is    TEMPORARILY                RESTAINED             and

                      ENJOINED from:

                          i. Using or otherwise accessing in any way the two

                              company laptops and one company tablet in his

                              possession. Defendant SHALL NOT directly or

                              indirectly, by any means copy, delete, destroy, or

                              otherwise modify these devices or the data contained

                              therein in any way. However, Defendant SHALL

                              access these devices for the limited purpose of taking

                              all affirmative steps necessary to ensure that these

                              devices and the data contained therein are not


       1
          In light of the emergency nature of the relief requested, the Court will defer a full
discussion of the relevant facts and legal authorities until a determination is made on Plaintiff’s
request for a preliminary injunction.



                                            Page 4 of 6
                          modified, deleted, or destroyed in any way, including

                          deactivating or turning off any auto-delete functions.

                     ii. Using or accessing in any way, directly or indirectly,

                          any applications, platforms, systems, or accounts

                          belonging to Plaintiff. This includes Defendant’s

                          former email account with Plaintiff.

              c. The request for a temporary restraining order is otherwise

                  DENIED.

              d. Ruling on the request for a preliminary injunction is

                  DEFERRED.

      2. This Temporary Restraining Order is conditioned on the posting by

          Plaintiff of a surety bond in the sum of $500 on or before Friday, May

          7, 2021.

      3. As soon as practicable, but no later than Wednesday, May 5, 2021,

          Plaintiff shall serve a copy of the Complaint and this Order on

          Defendant and thereafter file proof of service. 2

      4. Plaintiff and Defendant shall appear on Wednesday, May 12, 2021, at

          2:00 PM in Courtroom 5B, George C. Young United States Courthouse

          Annex, 401 W. Central Boulevard, Orlando, Florida, before the


2
    For purposes of this Order, actual notice is sufficient; formal service is not required.



                                       Page 5 of 6
                Honorable Carlos E. Mendoza. The Court will hear argument and the

                parties may present evidence.3 Defendant is advised that failure to

                appear at the hearing may result in the imposition of a preliminary

                injunction without further notice.

            5. This Order shall remain in effect for fourteen days unless dissolved

                or extended for good cause by this Court.

      DONE and ORDERED in Orlando, Florida on April 30, 2021.




Copies furnished to:

Counsel of Record




      3
          The hearing will be limited to one hour.



                                            Page 6 of 6
